

 
 

Exhibit 10.36


Form of Amendment to Restricted Stock Unit Award Agreement






THIS AMENDMENT TO RESTRICTED STOCK UNIT AWARD AGREEMENT (“Amendment”), dated as
of January 21, 2010, is between IntegraMed America, Inc., a Delaware corporation
(the “Company”), and _________________., an individual resident of the State of
_______________ (“Employee”).  This Amendment amends, in part, the terms and
conditions of a January 2, 2009 restricted stock unit award (the “Agreement”)
granted under the Company’s 2007 Long-Term Compensation Plan.  Capitalized terms
that are not defined in this Amendment shall have the meaning ascribed to such
terms in the Plan or the Agreement.
 
RECITALS:
 
The Agreement granted to Employee an award of Restricted Stock Units (the
“Units”) for the right to receive shares of the Company’s common stock, par
value $.01, (the “Shares”) on the terms and subject to the conditions set forth
in the Agreement.
 
The Agreement provided for the Units to vest and become the right to receive the
Shares in the event the Company’s 2009 Earnings Before Income Taxes,
Depreciation and Amortization are greater than $17,140,768.00 as reflected in
the audited financial statements for the Company’s 2009 fiscal year (the
“Triggering Event”).
 
The Agreement provided that in case the Triggering Event resulted in the Units
being converted to the Shares, Employee would vest in the Shares upon receipt;
however, the parties which to change the vesting schedule for such Shares
providing for the Shares to vest over a 36-month period.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
 
1.           Section 3 of the Agreement is hereby deleted in its entirety and
restated as follows:
 
3.           Vesting.
 
(a)           Subject to the terms and conditions of this Agreement, the
Restricted Stock Units awarded hereunder to Employee shall vest and become the
right to receive Shares in the event the Company’s 2009 Earnings Before Income
Taxes, Depreciation and Amortization is greater than $17,140,768.00 as reflected
in the audited financial statements for the Company’s 2009 fiscal year.
 
(b)           Employee shall vest in the Shares at a rate of 8.33% every 90 days
over a 36-month period (the “Divestiture Period”) so that Employee is fully
vested in the Shares three years from the date of confirmation that the
Company’s audited financial statements for the Company’s 2009 fiscal year show
that Earnings Before Income Taxes, Depreciation and Amortization are greater
than $17,140,768.00. If Employee’s Date of Termination occurs during the
Divestiture Period, Employee shall be obligated to return a pro-rata portion of
the Shares based on a vesting in the Shares at the rate of 8.33% each 90-day
period during the Divestiture Period. Notwithstanding the foregoing, Employee
shall become owner of the Shares free of all restrictions otherwise imposed by
this Agreement, prior to the end of the Divestiture Period, as follows:


(i)           Employee shall become fully vested in the Shares as of Employee’s
Date of Termination prior to the date the Shares would otherwise become fully
vested, if Employee’s Date of Termination occurs by reason of Employee’s death
or disability.


(ii)           Employee shall become fully vested in the Shares as of the date
of a “Change in Control,” if the “Change in Control” occurs prior to the end of
the Divestiture Period, and Employee’s Date of Termination does not occur before
the “Change of Control” date.


(iii)           The Compensation Committee of the Board of Directors, in its
sole discretion, may accelerate the vesting of some or all unvested Shares in
the event Employee’s employment is terminated for reasons other than “cause.”
For purposes of this Agreement “cause” means termination because Employee (A) is
indicted for committing a felony or a decision or determination is rendered by
any court or governmental authority that Employee has committed any act
involving fraud, dishonesty, breach of trust or moral turpitude, (B) willfully
breaches Employee’s duty of loyalty to, or commits an act of fraud or
dishonesty, upon the Company, one of its Subsidiaries or affiliates, including a
Fertility Centers Division Partner or a Vein Clinic, (C) demonstrates gross
negligence, willful misconduct or insubordination, (D) in the reasonable
judgment of the Board of Directors, engages in personal misconduct of such a
material nature as to render Employee’s presence as an executive of the Company
detrimental to the Company and its reputation, (E) commits a material breach of
or default under Employee’s employment duties, and Employee fails to cure such
breach or default within ten (10) days after prior written notice thereof from
the  Company, or (F) commits a material breach of, or default under, any
non-disclosure, confidentiality, non-competition, non-enticement of Executives
(including non-solicitation, non-employment, non-retention or non-engagement of
Executives) or similar agreement, obligation or covenant heretofore or hereafter
entered into with or for the benefit of the Company.


 
2.           All other provisions of the Agreement, not in conflict with this
Amendment remain in full force and effect.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto executed  this Agreement on the day and
year first above written.
 




IntegraMed America, Inc.






By:
   
Claude E. White, Vice President







Employee:
         








 
 
